ICJ_080_CertainPhosphateLands_NRU_AUS_1993-06-25_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU y. AUSTRALIA)

ORDER OF 25 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 25 JUIN 1993
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 25 June 1993, I.C.J. Reports 1993, p. 316

Mode officiel de citation:

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 25 juin 1993, C.I.J. Recueil 1993, p. 316

 

Sales number |
ISSN 0074-4441 N° de vente : 63 6
ISBN 92-1-070694-3

 

 

 
316

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993 1993
25 juin

Rôle général
25 juin 1993 n° 80

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président;
MM. Aco, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA,
AJIBOLA, HERCZEGH, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 45, paragraphe 2, et 49,
paragraphe 3, de son Règlement,

Vu l’arrêt rendu par la Cour le 26 juin 1992, par lequel elle a retenu une
exception préliminaire de l’Australie, relative à la recevabilité d’une
demande déterminée, mais a rejeté les autres exceptions préliminaires de
l’Australie, relatives à la compétence de la Cour et à la recevabilité de la
requête,

Vu l’ordonnance du Président de la Cour en date du 29 juin 1992, par
laquelle la date d'expiration du délai pour le dépôt du contre-mémoire de
l'Australie a été fixée au 29 mars 1993;

Considérant que le contre-mémoire de I’ Australie a été dûment déposé
le 29 mars 1993;

Considérant que, par une lettre datée du 3 mai 1993, l’agent de Nauru a
déclaré que, ayant étudié le contre-mémoire, son gouvernement estimait

4
TERRES À PHOSPHATES À NAURU (ORDONNANCE 25 VI 93) 317

qu’un second tour de procédure écrite était nécessaire, et demandait
l'autorisation de présenter une réplique;

Considérant que l’agent de l’Australie a, par une lettre du 17 mai 1993,
exposé les vues de son gouvernement au sujet de cette demande, et que
Vagent de Nauru a présenté ses observations à cet égard dans une lettre du
24 mai 1993; que l’agent de l’Australie, par une nouvelle lettre, datée du
27 mai 1993, a exprimé l’avis que le Président de la Cour voudrait peut-
être convoquer une nouvelle réunion avec les agents;

Considérant que le Président de la Cour a tenu une réunion avec les
agents le 4 juin 1993 pour se renseigner plus amplement auprès des Parties
au sujet de la procédure à suivre;

Considérant qu’aprés s’être ainsi renseignée auprès des Parties la Cour
est convaincue que le dépôt d’une réplique par Nauru et d’une duplique
par l’Australie est nécessaire, et rend la présente ordonnance en vertu du
paragraphe 2 de l’article 45 de son Règlement;

Considérant que les Parties sont convenues, à la réunion tenue le 4 juin
1993, que, si la Cour jugeait bon d’autoriser la présentation de nouvelles
pièces écrites, les délais à cet effet, de même durée pour chacune des
Parties, devraient courir à partir de la date du dépôt du contre-
mémoire, mais que le délai pour le dépôt de la réplique ne devrait pas être
d’une durée inférieure à six mois à compter de la décision de la Cour;

Compte tenu des vues des Parties,

Décide que le dépôt d’une réplique par la République de Nauru et d’une
duplique par le Commonwealth d’ Australie est nécessaire, et prescrit que
ces piéces soient déposées;

Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
piéces de procédure:

Pour la réplique de Nauru, le 22 décembre 1993;

Pour la duplique de Australie, le 14 septembre 1994;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-cinq juin mil neuf cent quatre-vingt-treize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Nauru et au Gouvernement du Commonwealth d’ Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
